Citation Nr: 0326065	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  02- 09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
February 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The claim of entitlement to service connection for bilateral 
pes planus will be addressed in the remand section of this 
decision.  


FINDINGS OF FACT

1.  The veteran does not establish that the veteran developed 
a hearing loss as a result of service or that he developed a 
sensorineural hearing loss within one year after separation 
from service.   

2.  There is no evidence of a current diagnosis of tinnitus.  


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385, 
(2003).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2003).  The appellant filed a claim for service 
connection for hearing loss and tinnitus in June 2001, and 
there is no issue as to the provision of a form or completion 
of an application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In a letter dated in July 2001, VA informed the veteran of 
the claims process and how he could assist in the development 
of his claims.  The veteran was informed that he could assist 
by providing complete, accurate, and timely information when 
requested; by keeping VA informed of his current address and 
telephone number, and by providing copies of service medical 
records, private treatment records, and any other evidence in 
his possession that might support his claim.  

In a supplemental statement of the case dated in April 2002, 
VA informed the veteran of his and VA's duties and 
responsibilities in developing his claims as required by the 
VCAA.  Upon receiving a complete application, VA indicated 
that its responsibility was to make reasonable efforts to 
help the veteran obtain evidence necessary to substantiate 
his claim.  Specifically, VA indicated that it would make 
efforts to obtain records in the custody of a Federal 
department or agency and records not in the custody of a 
Federal department or agency to include records from State 
and local governments, private medical care providers, 
current or former employers, and other non-Federal government 
sources.  As to the veteran's responsibility, VA informed 
that veteran that he must cooperate fully with its efforts to 
obtain relevant records, and that the veteran must provide 
enough identifying information so that such records can be 
obtained.  

VA has discharged its duty to notify the claimant of the 
evidence and information necessary to substantiate his claims 
and of the respective responsibilities of the parties with 
respect to obtaining evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2003); 38 C.F.R. § 3.159(c)(1-3) (2003).  All 
service medical records have been associated with the file.  
The veteran has provided private medical records.  VA has 
discharged its duty to assist in obtaining evidence to 
substantiate the claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations are not necessary.  As to the hearing 
loss, the evidence shows a current diagnosis; however, the 
records do not show a diagnosis in service and the current 
evidence does not provide a nexus to service.  Additionally, 
the medical evidence does not include a current diagnosis for 
tinnitus.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the appellant of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2003).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO.  

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.   38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. 
§ 3.309(a) (2003).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).  

Service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); Hensley v. Brown, 
5 Vet. App. 155, 161 (1993).

The veteran asserts that he developed a hearing loss as a 
result of service.  However, the medical evidence does not 
support his claim.  Service medical records, including the 
veteran's separation examination, are negative for 
complaints, findings, or diagnoses to hearing loss.  When 
examined for separation from service in January 1970 the 
veteran's hearing was recorded as 15/15 for whispered and 
spoken voice in the left and right ear.  

Private medical records dated from January 1973 to March 2002 
reflect that the veteran was seen and tested for hearing 
loss.  In June 2001, the hearing in the veteran's left ear 
was recorded in pure tone thresholds (in decibels) as 15, 35, 
50, 70 at 500, 1000, 2000, 3000, and 4000 Hertz (Hz) and 10, 
15, 30, 65, and 80 at 500, 1000, 2000, 3000, and 4000 Hz in 
the right ear.  In March 2002, the hearing in the veteran's 
right ear was recorded in pure tone thresholds (in decibels) 
as 15, 35, 50, and 70 at 500, 1000, 2000, 3000, and 4000 
Hertz (Hz) in the left ear and 0, 10, 25, 70, and 80 at 500, 
1000, 2000, 3000, and 4000 Hz in the right ear.  The examiner 
indicated that the veteran had hearing loss and that his 
hearing test indicated a possible medical problem.  

The evidence shows that the veteran a hearing loss; however, 
the medical evidence does not establish that the veteran 
developed a sensorineural hearing loss within one year after 
the veteran separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  In addition, the medical evidence does not establish 
that the veteran's hearing loss is etiologically related to 
service.  

The veteran's statements are the only evidence associating 
the hearing loss to service.  Generally, a layperson is 
capable of opining only with respect to his or her symptoms; 
a layperson may not opine on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See Stadin 
v. Brown, 8 Vet. App. 280, 284 (1995), see also 38 C.F.R. § 
3.159(a)(2) (2002) (competent lay evidence is that which does 
not require specialized education, training, or experience, 
provided by a person who has knowledge of facts or 
circumstances and conveying matters that can be observed and 
described by a lay person); 38 C.F.R. § 3.159(a)(1)) 
(competent medical evidence is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  There is no 
evidence in this matter that the veteran is medically 
trained.  Moreover, the evidence does not show that the 
veteran developed a hearing loss in service, and there is no 
competent medical evidence establishing that the veteran's 
hearing disorder is etiologically related to service.  In the 
absence of competent medical evidence linking the veteran's 
right hand disorder to service, service connection is not 
warranted.  

Tinnitus

As to claim for service connection for tinnitus, the Board 
notes that there is no current diagnosis of the disorder.  A 
claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim. See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Therefore, service connection for 
tinnitus is not warranted.  

Conclusion

For all the foregoing reasons, the claims for service 
connection must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55057 
(1991).  

ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


REMAND

The veteran asserts that he developed bilateral pes planus as 
a result of service.  The veteran's entrance examination 
shows that the veteran had ankle problems, but there is no 
evidence of pes planus or any other foot disorder.  Service 
medical records beginning in July 1967 reflect that the 
veteran reported a six-month history bilateral foot pain.  
The veteran indicated that he had had the pain since entering 
the Marine Corps and that marching and running exacerbated 
the pain.  It was noted that X-rays of the feet revealed 
sagging talus, nacular.  Records dated through December 1979 
show that the veteran was seen and treated for bilateral pes 
planus, that he was prescribed support devices, and that he 
was placed on profile. (The record includes a service 
consultation entry dated in January 1967 which may be a 
mistake in the year in that the entry reflects that the 
veteran was examined for flat feet in August 1967 and was 
found to have bilateral pes planus and was prescribed arch 
supports which provided no relief.)  There were no clinical 
findings of pes planus when the veteran was examined for 
separation in January 1970.  

Post service medical records do not show any evidence of 
bilateral pes planus until June 2001.  A private medical 
statement dated in June 2001 shows a diagnosis of bilateral 
pes planus.  The doctor indicated that the prognosis was 
good.  

In light of the fact that the evidence suggests that the 
veteran developed pes planus shortly after he entered service 
and that there were no complaints of the disorder until over 
30 years after the veteran separated from service, the Board 
is of the veteran that a VA examination is warranted to 
determine the nature and extent of the veteran's bilateral 
pes planus.  

Accordingly, the cased in remanded to the RO for the 
following:  

1.  The RO should provide the veteran a 
VA examination to determine the nature 
and etiology of the veteran's bilateral 
pes planus.  The examiner should be 
provided the veteran's claims file and a 
copy of this remand.  The examiner should 
indicate that he has reviewed the claims 
file.  All necessary studies should be 
conducted.  The examiner should provide 
an opinion as to etiology of the 
veteran's pes planus.  The examiner 
should address the following:  

a.  Did the veteran's pes planus exits 
prior to service.  If so, was the 
disorder aggravated by service beyond the 
natural progression of the disorder.  

b.  If the pes planus did not exist prior 
to service, the examiner should indicate 
whether the disorder was caused by 
service.  

2.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 Vet. App. 
268 (1998).  

3.  Then, the RO should then readjudicate the 
claim of entitlement to service connection for 
bilateral pes planus.  

4.  If the claims remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



